        Case 2:19-cv-02594-AC Document 24 Filed 08/23/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK E. LEONARD,                              No. 2:19-cv-2594 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    ZUNIGA, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, seeks relief under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302. Plaintiff’s first amended complaint (“FAC”), ECF

20   No. 16, is before the court for screening.

21      I.         SCREENING REQUIREMENT

22           The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).

27           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                        1
        Case 2:19-cv-02594-AC Document 24 Filed 08/23/21 Page 2 of 4


 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
 5   Cir. 1989); Franklin, 745 F.2d at 1227.
 6          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon
 7   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in
 8   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467
 9   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt
10   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under
11   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
12   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light
13   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.
14   McKeithen, 395 U.S. 411, 421 (1969).
15      II. FIRST AMENDED COMPLAINT
16          The FAC alleges that on July 11, 2019, at California State Prison – Solano, Officer
17   Zuniga, Sergeant Griffith, and Lieutenant Williams violated plaintiff’s constitutional rights by
18   confiscating his legal materials and preventing him from entering the prison library for a five-
19   hour period, causing plaintiff to miss a deadline in another civil rights case that was pending in
20   the Ninth Circuit. ECF No. 16 at 3-5.
21          Claim One is stated against Officer Zuniga. It alleges that Zuniga took plaintiff’s legal
22   materials from him and told him that there was no law library morning program that day, which
23   was not true. Id. at 3. Claim Two is stated against Lt. Williams and Claim Three against Sgt.
24   Griffith, both on grounds of “failure to act.” Id. at 4, 5. Plaintiff alleges that when he reported
25   Zuniga’s actions to Griffith and Williams, both of whom were defendant Zuniga’s supervisors,
26   they did nothing to facilitate the return of plaintiff’s legal documents or his access to the law
27   library. Id. at 4-5. Instead, they both simply told plaintiff to “take [the matter] up with Zuniga.”
28   See id. As supervisors of Zuniga who had been made fully aware that Zuniga was in the process
                                                         2
         Case 2:19-cv-02594-AC Document 24 Filed 08/23/21 Page 3 of 4


 1   of violating plaintiff’s constitutional rights, plaintiff contends that defendants Griffith and
 2   Williams had a duty to intervene and stop the violation. Id.
 3              The FAC states that plaintiff was permitted to retrieve his property that afternoon. Id. at
 4   3. However, being deprived of his legal property and being denied access to the prison law
 5   library during that period prevented plaintiff from being able to timely file objections and/or
 6   challenges to the Ninth Circuit’s grant of an adverse motion in case he was litigating. Id. at 3-5.
 7       III.      THE FIRST AMENDED COMPLAINT STATES A CLAIM FOR VIOLATION OF
 8                 PLAINTIFF’S FIRST AMENDMENT RIGHT TO ACCESS THE COURTS
 9              Inmates have a fundamental constitutional right of access to the courts in criminal, habeas,
10   and civil rights matters. See Lewis v. Casey, 518 U.S. 343, 346, 354 (1996). To state a claim, a
11   prisoner must establish that he suffered an actual injury. Id. at 349. The injury requirement is
12   satisfied where a prisoner is prevented from meeting a filing deadline or presenting a claim in a
13   pending case. Id. at 348; see also Christopher v. Harbury, 536 U.S. 403, 415-16 (2002). The
14   allegations of the FAC are sufficient to state an access to courts claim against Officer Zuniga.1
15              The claim also lies against Zuniga’s named supervisors, Griffith and Williams. Although
16   there is no vicarious liability under § 1983, a supervisor is liable for his own acts or omissions.
17   Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). “A supervisor is . . . liable for constitutional
18   violations of his subordinates if he participated in or directed the violations, or knew of the
19   violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
20   The allegations of the FAC indicate that Williams and Griffith “acquiescence[d] in the
21   constitutional deprivations of which the complaint is made[.]” Corales v. Bennett, 567 F.3d 554,
22   570 (9th Cir. 2009). Accordingly, plaintiff had adequately alleged supervisory liability for the
23   alleged denial of access to courts.
24              Accordingly, IT IS HEREBY ORDERED that:
25              1. In accordance with 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c), service of the first
26   amended complaint (ECF No. 16) and the cognizable claims therein is appropriate;
27
     1
       Plaintiff characterizes the claim in multiple, alternative ways, see id. at 3, but the facts are
28   consistent with a denial of access to court and the additional language is mere surplusage.
                                                         3
        Case 2:19-cv-02594-AC Document 24 Filed 08/23/21 Page 4 of 4


 1          2. Plaintiff has stated cognizable claims First Amendment claims (Claims One through
 2   Three) against the following CSP – Solano employee defendants:
 3                    Correctional Officer Zuniga;
 4                    Correctional Officer Griffith, a sergeant, and
 5                    Correctional Officer Williams, a lieutenant.
 6          3. If defendants either waive service or are personally served, they are required to reply
 7   to the complaint. 42 U.S.C. § 1997e(g)(2).
 8          Under separate order, the court shall direct that service be initiated on these defendants
 9   under the court’s E-Service Pilot Program for civil rights cases for the Eastern District of
10   California.
11   DATED: August 20, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
